DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel withdrawn claims 14-20.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to a monitoring camera apparatus utilizing a spiral flexible board to execute high speed signal transmission.

Prior art for was found for the claims as follows:
Re. Claim 1,
Yoshii et al., (US 2006/0132631 A1) discloses the following limitations:
A monitoring camera apparatus (Yoshii: Fig. 1) comprising:
 a main circuit board, having an image processor (Yoshii: Fig. 4 & Para. [0061] disclose a main circuit board 82, having an image processor 22.);
a sensing circuit board (81), having an image sensor (5) adapted to acquire image information (Yoshii: Fig. 4 & Para. [0061] disclose a sensing circuit board 81, having an image sensor 5 adapted to acquire image information.);
an adjusting mechanism (general controller 7) connected to the sensing circuit board (81) and adapted to adjust position of the sensing circuit board, so as to vary a rotary angle and an inclined angle of the sensing circuit board relative to the main circuit board (Yoshii: Fig. 4 & Paras. [0039], [0046], [0059] disclose adjusting mechanism 7 connected to the sensing circuit board 81 adapted to adjust position of the sensing circuit board 81, so as to vary a rotary angle and an inclined angle of the sensing circuit board 81 relative to the main circuit board 82.); and
a (86), having a first end and a second end opposite to each other (Fig. 4), the first end and the second end being electrically connected to the main circuit board (82) and the sensing circuit board (81) in a respective manner, so that the image information acquired by the image sensor is transmitted to the image processor (5) via the (Yoshii: Fig. 4 & Paras. [0061], [0063] disclose the first end and the second end being electrically connected to the main circuit board 82 and the sensing circuit board 81 in a respective manner, so that the image information acquired by the image sensor 5 is transmitted to the image processor 22 via the flexible board 86.);
Huang (US 2007/0189744 A1) discloses the following limitations:
wherein the (90) comprises a plurality of curve-shaped sections (92) connected with each other, parameters of each of the plurality of curve-shaped sections and an interval between two of the plurality of curve-shaped sections are varied (Huang: Fig. 5; Paras. [0027], [0029] disclose the flexible board 90 comprises a plurality of curve-shaped sections 92 connected with each other, parameters of each of the plurality of curve-shaped sections 92 and an interval between two of the plurality of curve-shaped sections are varied whereby the pulling force is reduced.).
Nennung (DE4301603A1) discloses the following limitation: a spiral flexible board (Nennung: Fig. 1 & Para. [0016] disclose sensor cable 1 consists of a spiral cable 2.).
	 
Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claim 1] “… wherein the spiral flexible board comprises a plurality of curve-shaped sections connected with each other, parameters of each of the plurality of curve-shaped sections and an interval between two of the plurality of curve-shaped sections are varied in accordance with the rotary angle and the inclined angle.” This feature is not found or suggested in the prior art.

Claims 1-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 04-27-2021